DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 12-16, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0131621 A1 to Van Holten et al. (hereinafter Van'), in view of US 5,569,207 to Gisselberg et al. (hereinafter ‘Gisselberg’)
Regarding claim 1, Van teaches an antimicrobial full-surround contact dressing (dressing device 10, Fig. 3A) for use with a medical device inserted into a skin surface of a patient via a skin insertion site (para [0033] - "It is an object of the present invention to provide an improved exudates absorbing device to serve as dressings for wounds and insertion sites of percutaneous and drug delivery devices"), comprising:
a transparent flat body (Fig. 3a - see flat body of dressing device 10 including outer absorbent material 30 and transparent hydrogel center 20; Fig. 3B - see body of dressing device 10 including outer absorbent material 30 and transparent hydrogel center 20 being flat; para [0035] - "The hydrogel center 20 is formed in a shape of a substantially flat disk"; para [0014] - "the device having transparency for inspecting the conditions of Surgical wound and/or of the skin penetration site"; para [0015] - "the wound dressing comprises a transparent hydrogel center");

a slit (slit 50, Fig. 3A) defined in the body (Fig. 3A - see slit 50 extending into hydrogel center 20) configured to enable the body to be placed fully around a perimeter of the medical device on the skin surface at the skin insertion site such that the bottom surface of the body fully surrounds and contacts the skin insertion site (para [0039] - 'The dressing device 10 of the present invention is adapted for installation over a site of the insertion of the catheter into the body by having an optional aperture 40 for accommodating the catheter and an optional slit 50 for facilitating the installation of the dressing device over the catheter"; para [0073] - 'The dressing device provides 360 degree or complete circumferential coverage around the catheter shaft").
Van fails to teach that the transparent flat body is formed from a polyurethane film. Gisselberg teaches a hydrocolloid dressing for receiving a percutaneous device (Abstract) having a slit configured to allow for a percutaneous device to be fully surrounded (See at least Figs. 1, 13, 15) and further teaches that the dressing comprises a top layer formed from polyurethane film (col. 6, ll. 66 – col. 7, ll. 9). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective 
Regarding claim 5, Van teaches the dressing as defined in claim 1, wherein the body is configured to enable moisture to pass through the body (see Box VIII; para [0018] - "The material used for the absorbent material and absorbent material layers of the wound dressings discussed herein comprise a woven or non-woven felt or foam selected from the group consisting of polyurethane, polyester, cellulose, alginate, polyacrylates, polyolefins, and cottons"; para [0055] - "the hydrogel center 20 can further comprise surface channels 23 to carry exudates by capillary action towards the absorbent material"; para [0060] - 'The hydrogel center has moisture wicking and absorptive proper ties with the ionic gels of the hydrogel material being able to take up moisture at an accelerated rate").
Regarding claim 6, Van teaches the dressing as defined in claim 5, wherein the body includes a polyurethane substrate (para [0018]).
Regarding claim 7, Van teaches the dressing as defined in claim 1, further including a release liner removably attached to the bottom surface of the body (para [0049] - "the wound contacting side of the hydrogel center 20 can be unveiled by removing an optional protective film covering 75 from the central area of the hydrogel prior to the placement of the dressing device 10 on the wound or puncture site").
Regarding claim 12, Van teaches the dressing as defined in claim 1, wherein the transparent body is configured to enable an observer to observe the skin insertion site after placement of the dressing on the skin surface of the patient (para [0014]).
Regarding claim 13, Van teaches the dressing as defined in claim 1, wherein the body further includes a reinforcement component (outer absorbent material 30, Fig. 3A; see Box VIII).

Regarding claim 15, Van teaches the dressing as defined in claim 13, wherein the reinforcement component includes at least one of a thermoplastic, silicone, a thermoset, paper, foam, and rubber (para [0018] - "The material used for the absorbent material and absorbent material layers of the wound dressings discussed herein comprise a woven or non-woven felt or foam selected from the group consisting of polyurethane, polyester, cellulose, alginate, polyacrylates, polyolefins, and cottons").
Regarding claim 16, Van teaches the dressing as defined in claim 1, wherein the medical device includes a catheter (device is intended to be used with a catheter; para [0039] - "The embodiments illustrated in FIGS. 3a, 3b, and 3c are adapted for use with a percutaneous or drug delivery medical device (not shown).. One type of Such a percutaneous device is a catheter"; para [0053]-[0054] - "Referring now to FIG. 8, a schematic view of the inventive dressing device 10 is shown with a percutaneous or drug delivery medical device 100.. One type of such a percutaneous device 100 is a catheter").
Regarding claim 18, Van teaches the dressing as defined in claim 1, wherein the body is substantially disk shaped (para [0035]; Fig. 3A -3B see device as being disk shaped).

Regarding claim 20, Van teaches a method of dressing a skin insertion site through which a medical device passes into a body of a patient (para [0071] - “The present invention also relates to a method of dressing the wound site or the insertion site of a percutaneous or drug delivery medical device for a patient"), the method comprising:

inserting a portion of the medical device through the slit (para [0073] - "the dressing device 10 is applied by positioning the dressing device with the hydrogel center 20 facing the skin and with the percutaneous or drug delivery device guided through the slit 50 and into the aperture 40"); and
placing the body fully around a perimeter of the medical device at the skin insertion site so as to fully surround and contact the skin insertion site (para [0073]).
Van fails to teach that the transparent flat body is formed from a polyurethane film. Gisselberg teaches a hydrocolloid dressing for receiving a percutaneous device (Abstract) having a slit configured to allow for a percutaneous device to be fully surrounded (See at least Figs. 1, 13, 15) and further teaches that the dressing comprises a top layer formed from polyurethane film (col. 6, ll. 66 – col. 7, ll. 9). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Van to include the polyurethane film layer of Gisselberg in order to provide a one-way moisture permeable barrier which allows moisture from the 
Regarding claim 21, Van teaches the method as defined in claim 20, further comprising securing the body to a skin surface of the patient (para [0061] - "The hydrogel can be engineered to stick intimately to the wound site by incorporating polystyrene nanoparticles into the hydrogel"; para [0071] - "the device is secured to the surface of skin and optionally to the percutaneous medical device").

Claims 2-4, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van, in view of Gisselberg, and further in view of WO 2016/038109 A1 to Flach et al. (Applicant MOLNLYCKE HEALTH CARE AB) (hereinafter 'Mol').
Regarding claim 2, Van in view of Gisselberg teaches the dressing as defined in claim 1. While Van teaches wherein the lower surface of the device having an antimicrobial substance (para [0057]; para [0058], Chitosan is an antimicrobial substance as evidenced by Goy, abstract; para [0071]; para [0019]) and wherein the lower surface of the device is capable of having adhesive properties (para [0061] - 'The hydrogel can be engineered to stick intimately to the wound site by incorporating polystyrene nanoparticles into the hydrogel"), Van fails to specifically teach wherein the antimicrobial substance is included with an adhesive. In similar art, Mol teaches an antimicrobial wound dressing (medical dressing 1, Fig. 1A; pg. 2, In 27-28 - "an adherent medical dressing capable of achieving an instant and sustained release of a chemical compound, such as an antimicrobial compound") having a flat body (Fig. 1A - see medical dressing 1 having a flat body) and a substance disposed on a bottom surface of the body (Fig. 1A - see adhesive layer 3 disposed on bottom of medical dressing 1). Mol further teaches wherein the substance is an antimicrobial substance included with an adhesive (p. 17, In 5-8 - "the adhesive layer 3.. may comprise a third chemical compound distributed within the adhesive layer 3, wherein the third chemical compound may be same as the first and/or 
Regarding claim 3, Van in view of Gisselberg and Mol teach the dressing as defined in claim 2. Mol further teaches wherein the adhesive is a silicone-based adhesive (p. 3, In 17-18 - "the adhesive layer may comprise a silicone based adhesive").
Regarding claim 4, Van in view of Gisselberg and Mol teach the dressing as defined in claim 3. Van further teaches wherein the antimicrobial substance includes at least one of chlorhexidine gluconate and silver (para [0071]; para [0019]). Mol also further teaches wherein the antimicrobial substance includes at least one of chlorhexidine gluconate and silver (p. 6, In 19-23 - "silver., chlorhexidine or any salts thereof').

Regarding claim 22, Van in view of Gisselberg teaches the method as defined in claim 21. While Van further teaches the lower surface of the device capable of having adhesive properties (para [0061]) and wherein the adhesive substance can include silicone (Van generally teaches engineering hydrogel center 20 to be adhesive, para [0061], wherein said hydrogel center can be silicone, para [0059] - "The hydrogel center 20 is made of any tissue compatible hydrogel material such as., silicone"), Van fails to specifically teach wherein securing the body includes securing the body with a silicone adhesive, the silicone adhesive including the antimicrobial substance. In similar art, Mol teaches a wound dressing .

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van, in view of Gisselberg, and further in view of US 2015/0320605 A1 to Pigg et al. (hereinafter 'Pigg').
Regarding claim 8, Van in view of Gisselberg teaches the dressing as defined in claim 7. While Van teaches a release liner(para [0049]), Van is generally silent as to structural details of said release liner and fails to specifically teach further comprising a folded first release liner and a folded second release liner. In similar art, Pigg teaches a wound dressing (para [0005] - "the present invention provides a wound dressing") having a release liner component (cover sheets 20,22, Fig. 4), wherein the release liner component includes a folded first release liner (cover sheet 20, Fig. 4 - see cover sheet 20 folded to have inside edge 24 projecting upwards; para [0062] - "Inside edges 24,26 of the cover sheets 20,22 are folded over") and a folded second release liner (cover sheet 22, Fig. 4 - see cover sheet 22 folded to have inside edge 26 projecting upwards; para [0062]). Accordingly, it would have been 
Regarding claim 11, Van in view of Gisselberg teaches the dressing as defined in claim 7. While Van teaches a release liner(para [0049]), Van is generally silent as to structural details of said release liner and fails to specifically teach wherein a grasp tab is affixed to the release liner, the grasp tab configured to assist a finger of a user to remove the release liner from the body. In similar art, Pigg teaches a wound dressing (para [0005]) having a release liner (one of cover sheets 20,22, Fig. 4), wherein a grasp tab (one of corresponding inside edges 24,26, Fig. 4) is affixed to the release liner (Fig. 4 - see inside edges 24,26 affixed to corresponding cover sheets 20,22), the grasp tab configured to assist a finger of a user to remove the release liner from the body (para [0062] - "Inside edges 24,26 of the cover sheets 20,22 are folded over to provide for easy removal of the cover sheets before application of the dressing"). In view of Pigg, it would have been obvious to a person having ordinary skill in the art to have modified the release liner of Van to have the grasp tab as disclosed by Pigg in order to more easily remove the release liner before application of the wound dressing, thereby improving the dressing's use.

Claims 9, 23-26, and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van, in view of Gisselberg, and further in view of "IV Clear" to Covalon Technologies LTD. (hereinafter 'Covalon').
Regarding claim 9, Van in view of Gisselberg teaches the dressing as defined in claim 7. Van is generally silent as to the process of removing the release liner and fails to specifically teach wherein the dressing includes a securement tab configured to enable a user to place a finger on the securement tab to maintain the body in place when the release liner is removed. In similar art,, Covalon teaches an 
a transparent flat body (pg. 1 - "Transparent and breathable film");
a slit (pg. 1 - see image of dressing having slit extending inward from left side of dressing) defined in the body (pg. 1 - see slit defined in body) the body further enabling visual observation of the skin insertion site (pg. 1 - "Window delivery for increased positioning accuracy.. Transparency allows for continuous visualization of the site"); and
a release liner (pg. 1 - ”2 piece liner and tabbed paper frame for easy application") configured to cover the adhesive substance until removed by a user when the dressing is placed on the skin surface of the patient (pg. 2 - "HOW TO APPLY 1. Hold the flap of the top blue liner and peel off. Place the exposed adhesive on the skin and smooth the dressing over the skin to ensure good adhesion"). Covalon further teaches wherein the dressing includes a securement tab (pg. 3 - "the flap of the top blue liner”; pg. 3, Fig. 1 - see blue liner having two parts, a securement tab leftmost and a release liner rightmost) configured to enable a user to place a finger on the securement tab to maintain the body in place when the release liner is removed (pg. 3, Fig. 1 - see user placing finger on leftmost securement tab while peeling rightmost release liner; pg. 3 - "Hold the flap of the top blue liner and peel off'). In view of Covalon, it would have been obvious to a person having ordinary skill in the art to have employed the securement tab as disclosed by Covalon within the device of Van in order to more easily allow removal of the release liner, thereby improving the dressings application process.

Regarding claim 23, Van teaches an antimicrobial full-surround contact dressing (dressing device 10, Fig. 3A) for use with a medical device inserted into a skin surface of a patient via a skin insertion site (para [0033]), comprising:

an antimicrobial substance disposed on a bottom surface of the body (para [0057]; para [0058], Chitosan is an antimicrobial substance as evidenced by Goy, abstract; para [0071]; para [0019]);
a slit (slit 50, Fig. 3A) defined in the body (Fig. 3A - see slit 50 extending into hydrogel center 20 and absorbent member 30) configured to enable the body to be placed fully around a perimeter of the medical device on the skin surface at the skin insertion site such that the bottom surface of the body fully surrounds and contacts the skin insertion site, the body further enabling visual observation of the skin insertion site (para [0039]; para [0073]); and
a release liner configured to cover the adhesive substance until removed by a user when the dressing is placed on the skin surface of the patient (para [0049]).
While Van discloses the wherein the lower surface of the device is capable of having adhesive properties (para [0061]), Van fails to specifically teach wherein the antimicrobial substance is a transparent antimicrobial adhesive substance.
Covalon teaches an antimicrobial dressing (pg. 1 - "Antimicrobial Clear Silicone Adhesive Securement Dressing") for use with a medical device inserted into a skin surface of a patient via a skin insertion site (pg. 2 - "IV Clear is intended to cover and protect insertion sites, and secure devices to the skin"), comprising: a transparent flat body (pg. 1 - "Transparent and breathable film");
a slit (pg. 1 - see image of dressing having slit extending inward from left side of dressing) defined in the body (pg. 1 - see slit defined in body) the body further enabling visual observation of the 
a release liner (pg. 1 - "2 piece liner and tabbed paper frame for easy application") configured to cover the adhesive substance until removed by a user when the dressing is placed on the skin surface of the patient (pg. 2 - "HOW TO APPLY 1. Hold the flap of the top blue liner and peel off. Place the exposed adhesive on the skin and smooth the dressing over the skin to ensure good adhesion"). Covalon further teaches wherein a transparent antimicrobial adhesive substance is disposed on a bottom surface of the body (pg. 1 - "IV Clear has two antimicrobials., chlorhexidine and silver embedded in the silicone adhesive") disposed on a bottom surface of the body (pg. 1 -"Antimicrobial effect sustained under the full surface area of the dressing"). In view of Covalon, it would have been obvious to a person having ordinary skill in the art to have employed the translucent antimicrobial adhesive substance as the antimicrobial substance of Van in order to ensure the wound dressing is properly secured to a patient, skin and provides proper viewing of the insertion site, thereby better monitoring microbial growth and preventing migration of the dressing.
Van fails to teach that the transparent flat body is formed from a polyurethane film. Gisselberg teaches a hydrocolloid dressing for receiving a percutaneous device (Abstract) having a slit configured to allow for a percutaneous device to be fully surrounded (See at least Figs. 1, 13, 15) and further teaches that the dressing comprises a top layer formed from polyurethane film (col. 6, ll. 66 – col. 7, ll. 9). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Van to include the polyurethane film layer of Gisselberg in order to provide a one-way moisture permeable barrier which allows moisture from the wound to evaporate while not allowing the dressing to become saturated with water if the clinician or patient gets the dressing wet, while also being permeable to oxygen but impermeable to bacteria.

Regarding claim 25, Van in view of Gisselberg and Covalon teach the dressing as defined in claim 24. Covalon further teaches wherein the adhesive substance includes a silicone-based adhesive (pg. 1 - "Soft silicone adhesive") and further includes at least one of chlorhexidine gluconate and silver (pg. 1 - "IV Clear has two antimicrobials., chlorhexidine and silver embedded in the silicone adhesive").
Regarding claim 26, Van in view of Gisselberg and Covalon teach the dressing as defined in claim 25. Van further teaches wherein the body includes a polyurethane substrate (para [0018]).
Regarding claim 28, Van in view of Gisselberg and Covalon teach the dressing as defined in claim 23. Van further teaches wherein the body further includes a reinforcement component (outer absorbent material 30, Fig. 3A; see Box VIII).
Regarding claim 29, Van in view of Gisselberg and Covalon dressing as defined in claim 28. Van further teaches wherein the reinforcement component is a ring disposed about a perimeter of the body (Fig. 3A - 3B, see outer absorbent material 30 as a ring disposed about a perimeter of the body; para [0015]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van, in view of Gisselberg, and further in view of US 3,428,043 A to Shepherd.
Regarding claim 17, Van in view of Gisselberg teaches the dressing as defined in claim 1. While Van further teaches the body composed of polyurethane, a non -woven fabric (para [0018] - "The material used for the absorbent material., of the wound dressings discussed herein comprise., non-woven felt., selected from the group consisting of polyurethane"), and a mesh material (para [0057] - 'The hemostatic coating can be on a Supportive fiber scrim (or mesh) which Supports the hydrogel by .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Gisselberg, and further in view of US 2002/0198482 A1 to Dotta.
Regarding claim 19, Van in view of Gisselberg teaches the dressing as defined in claim 1. While Van further teaches the use of a release liner (para [0049]) and wherein the body is interposed between liners (para [0083] - "To ensure the hydrogel remained hydrated, the assembled device was placed in a foil pouch": a pouch inherently has two liners interposed on either side of the dressing), Van is generally silent as to a specific structure of the liners and fails to specifically teach wherein the body is interposed between first and second release liners, the first and second release liners Joined together at a pull-tab portion. In similar art, Dotta teaches packaging for an adhesive dressing body (adhesive support A, Fig. 3; para [0009] - "It is an object of the present invention to allow a quick opening also for patches lacking a gauze or bandage pad and consisting of the only adhesive Support, Such as transdermal patches, or for patches having an adhesive bandage area"), wherein the body is interposed between first and second .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Gisselberg and Covalon, and further in view of US 2005/0075595 A1 to Hill.
Regarding claim 10, Van in view of Gisselberg and Covalon teach the dressing as defined in claim 9. Covalon further teaches wherein the securement tab is included on at least one of the body and a reinforcement component (pg. 3, Fig. 1 - see leftmost securement tab included on body of dressing) and wherein an underside of the securement tab includes a slick surface (pg. 3, Fig. 1 - see material of leftmost securement tab as being shiny and slick; further, the material of the leftmost securement tab is intended to be slick in order to enable the tab to be removed from the adhesive material of the dressing, pg. 3 - "Hold the flap of the remaining blue liner and peel off. Smooth the dressing over the skin towards the edges to ensure good adhesion"). While Van in view of Covalon fail to specifically teach wherein the slick surface is a coated slick surface, release liners and securement tabs having coated slick surfaces are standard in the art (as evidenced by Hill, para [0012] - 'The release liner is preferably formed of a generally conventional release paper. Such a release paper may comprise white paper .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Gisselberg, and Covalon and further in view of Pigg.
Regarding claim 27, Van in view of Gisselberg and Covalon teach the dressing as defined in claim 26. While Van teaches a release liner(para [0049]), Van is generally silent as to structural details of said release liner and fails to specifically teach further comprising a folded first release liner and a folded second release liner. In similar art, Pigg teaches a wound dressing (para [0005]) having a release liner component (cover sheets 20,22, Fig. 4), wherein the release liner component includes a folded first release liner (cover sheet 20, Fig. 4 - see cover sheet 20 folded to have inside edge 24 projecting upwards; para [0062]) and a folded second release liner (cover sheet 22, Fig. 4 - see cover sheet 22 folded to have inside edge 26 projecting upwards; para [0062]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have employed the folded first release liner and the folded second release liner as disclosed by Pigg as the release liner of Van in order to more easily apply the wound dressing to the wound, thereby improving the dressing's use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Benjamin J Klein/Primary Examiner, Art Unit 3781